Citation Nr: 1424439	
Decision Date: 05/30/14    Archive Date: 06/06/14

DOCKET NO.  10-18 520A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a permanent and total disability rating for non-service connected pension benefits.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Buchs, Associate Counsel





INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1990 to August 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania, in which the RO denied non-service connected pension benefits.  The Board has reviewed the Veteran's physical claims file and both the Veterans Benefits Management System and "Virtual VA" files to ensure a complete review of the evidence in this case.


FINDINGS OF FACT

1.  The Veteran's non-service-connected disabilities include posttraumatic stress disorder (PTSD)/bipolar II disorder rated as 70 percent disabling; lumbar paraspinal muscle spasm, rated as 10 percent disabling; and residuals of a fractured toe, rated as noncompensable.

2.  The Veteran is service connected for residuals of left ankle sprain, rated as 10 percent disabling.

3.  The Veteran is not unable to secure and maintain substantially gainful employment due to his non-service-connected disabilities.


CONCLUSION OF LAW

The criteria for entitlement to non-service-connected pension benefits have not been met.  38 U.S.C.A. §§ 1502, 1521, 1523 (West 2002); 38 C.F.R. §§ 3.340, 3.342, 4.15, 4.16, 4.17, 4.18 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).  Notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Such notice also must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004). 

VA met its duty to notify the Veteran.  In a July 2010 letter, VA informed the Veteran of the evidence necessary to substantiate his claim for service connection, evidence VA would reasonably seek to obtain, and information and evidence for which the Veteran was responsible.  This letter also provided notice of the type of evidence necessary to establish a disability rating and effective date.  See Dingess/Hartman, 19 Vet. App. at 473.  The Veteran was notified in August 2010 that his service treatment records are incomplete, that a portion was unavailable for review, and that he should submit any records in his possession.  The claims file includes a September 2010 memorandum regarding the formal finding on the incomplete service treatment records, which discussed the attempts to obtain those records.  In addition, the Veteran was provided a statement of the case in August 2011.  The case was remanded by the Board in August 2013, and a Board Video hearing was provided to the Veteran.

VA also satisfied its duty to assist the Veteran in the development of the claim.  Service treatment records, private treatment records, VA treatment records, and lay statements have been associated with the record.  The Veteran was provided adequate VA examinations in April 2009, May 2009, and April 2010.

In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of the claim, and to respond to VA notices.  The Veteran has not identified any outstanding evidence that needs to be obtained.  For these reasons, the Board finds that VA has fulfilled the duties to notify and to assist the Veteran.

Non-Service-Connected Pension

Basic entitlement to non-service-connected pension exists if a veteran meets the service requirement and is permanently and totally disabled, not the result of the veteran's willful misconduct.

To meet the service requirement a veteran must have served in the active military, naval, or air service (1) for 90 days or more during a period of war; (2) during a period of war and was discharged or released from such service for a service-connected disability; (3) for a period of 90 consecutive days or more and such period began or ended during a period of war; or (4) for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.3(a)(3).  In this case, the Veteran served on active duty for 90 days or more during a period of war; and therefore, he meets the service requirement for non-service-connected pension benefits.

VA will consider a veteran to be permanently and totally disabled if he is (1) a patient in a nursing home for long-term care because of a disability, or determined to be disabled for Social Security Administration (SSA) purposes.  38 U.S.C.A. § 1502; 38 C.F.R. § 3.3.  Evidence of record indicates the Veteran is not in a nursing home or in receipt of SSA benefits.  

In the absence of these circumstances, a finding of permanent and total disability requires rating each disability under the appropriate diagnostic code of the Schedule for Rating Disabilities, to determine whether the veteran has a combined 100 percent schedular rating for pension purposes.  Roberts v. Derwinski, 2 Vet. App. 387, 390 (1992).  Permanent and total disability evaluations for pension purposes will be authorized, provided other requirements of entitlement are met, for congenital, developmental, hereditary, or familial conditions, as well as for disabilities that require indefinite periods of hospitalization.  38 C.F.R. § 3.342(b).  In this case, the Veteran does not have a combined 100 percent schedular rating for pension purposes.

Alternatively, a veteran may establish permanent and total disability for pension purposes even absent a combined 100 percent schedular evaluation by proving he is unemployable as a result of disability reasonably certain to continue throughout the life of the person; or suffering from a lifetime disability which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 U.S.C.A. § 1502; 38 C.F.R. §§ 3.3, 3.340, 4.15.

The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  The permanent loss of use of both hands or feet, or one hand and one foot, or the sight of both eyes, or be permanently helpless or permanently bedridden; will be considered to be permanent total disability.  38 C.F.R. § 4.15.  In the Veteran's case, the circumstances listed do not apply, and therefore the determination as to whether the Veteran meets the criteria for a permanent and total rating is based on his disability evaluations.

For the purposes of entitlement to pension benefits, the permanence of the percentage requirements of 38 C.F.R. § 4.16 is a requisite.  The percentage requirements of 38 C.F.R. § 4.16 are as follows: if there is only one disability, this disability shall be ratable at 60 percent or more; if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more with sufficient additional disability to bring the combined rating to 70 percent or more.  When the percentage requirements are met, and the disabilities involved are of a permanent nature, a rating of permanent and total disability will be assigned if the veteran is found to be unable to secure or follow substantially gainful employment by reason of such disability.  Prior employment or unemployment status is immaterial if in the judgment of the rating board the veteran's disabilities render him unemployable.  See 38 C.F.R. § 4.17.

For the purposes of determining whether or not a veteran is permanently and totally disabled, ratings for service-connected disabilities may be combined with ratings for non-service-connected disabilities.  38 U.S.C.A. § 1523.  If a veteran's combined disability is less than 100 percent, as in this case, he must be unemployable by reason of disability.  38 C.F.R. §§ 3.321, 3.340, 3.341.

Where the evidence of record establishes that an applicant for pension fails to meet the disability requirements based on the percentage standards, but meets the basic entitlement criteria, and is found to be unemployable by reason of his disabilities, age, occupational background and other related factors, the claim will be referred for extra-schedular evaluation.  38 C.F.R. §§ 3.321(b)(2), 4.17(b).

For pension purposes, the Veteran's disabilities are as follows: PTSD/bipolar II disorder, lumbar paraspinal muscle spasm, and residuals of a fractured toe.  The Board will assess the severity of each of these disabilities to determine whether the Veteran meets the schedular criteria for a permanent and total rating.

PTSD/Bipolar II Disorder:

The Board finds that for pension purposes, the Veteran's PTSD/bipolar II disorder meets the criteria for a 70 percent rating.  38 C.F.R. § 4.130, Diagnostic Codes 9411, 9432.

Under the General Rating Formula for Mental Disorders, a 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is assigned total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name.  Id.

In determining the level of impairment under 38 C.F.R. § 4.130, a rating specialist is not restricted to the symptoms provided under the diagnostic code, and should consider all symptoms which affect occupational and social impairment, including those identified in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994) (hereinafter DSM- IV).  If the evidence demonstrates that a claimant suffers symptoms or effects that cause an occupational or social impairment equivalent to those listed in that diagnostic code, the appropriate, equivalent rating is assigned.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Within the DSM-IV, Global Assessment Functioning (GAF) scale scores ranging from 1 to 100 reflect "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  GAF scores from 71 to 80 reflect transient symptoms, if present, and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family arguments); resulting in no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind school work).  GAF scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job).  GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech which is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., a  depressed patient who avoids friends, neglects family, and is unable to do work).  DSM-IV at 46-47.

VA treatment records show that in November 2008, the Veteran was evaluated by a VA psychiatrist and diagnosed with chronic PTSD with a history of bipolar II disorder.  The Veteran denied feeling depressed and reported having an occasional panic attack and thinking of memories of his military experiences.  

The Veteran was provided a VA psychiatric examination for compensation purposes in May 2009, at which time the VA psychiatrist diagnosed him with PTSD, bipolar II disorder, and cannabis abuse.  The VA psychiatrist noted the symptoms of the Veteran's psychiatric disorders were intertwined and separate GAF scores could not be assigned.  The Veteran reported that his treatment removed "some 70 percent of symptoms (except some mood swings)."  The Veteran also reported a history of getting into fights, but had not had any fights since starting medication.  Upon examination, the Veteran's mood was anxious and dysphoric; sleep impaired; good self-control with medication; and hypervigilant with lessened social interests.  The VA psychiatrist assigned a GAF of 60 and assessed the Veteran had moderate difficulty in social and occupational settings with reduced reliability and productivity.

A VA treatment note for December 2009 reports the Veteran remained stable on medication and a GAF of 75 was assigned.  In April 2010, the Veteran reported going off his medication and having been more impatient and irritable.  At an August 2010 follow up appointment with a VA psychiatrist, the Veteran reported his mood was euthymic with no periods of anger and that being back on medication helped.

Resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for a 70 percent rating for PTSD/bipolar II disorder is met, as the Veteran has a history of violence and recurring impaired impulse control.  The Board finds that the Veteran is not entitled to a 100 percent rating, for pension purposes, for PTSD/bipolar II disorder, as lay statements and medical records do not demonstrate that the Veteran suffers from any of the symptoms listed under the 100 percent rating criteria, or that he experiences total occupational and social impairment due to symptoms of his PTSD/bipolar II disorder.  38 C.F.R. § 4.130.

Lumbar Paraspinal Muscle Spasm:

Turning to the Veteran's low back disability, the Board finds, for pension purposes, the lumbar paraspinsal muscle spasm meets the criteria for a 10 percent evaluation.  38 C.F.R. § 4.71(a), Diagnostic Code 5236.

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  Weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse are relevant factors in regard to joint disability.  38 C.F.R. § 4.45.

Under the General Rating Formula for Diseases and Injuries of the Spine, a 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of height.  
38 C.F.R. § 4.71a, Diagnostic Codes 5243.

Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a.

In an April 2010 VA spine examination, the Veteran reported spasms; constant, deep, sharp, moderate, lumbar pain; and suffering three incapacitating episodes in the summer of 2009 that lasted one day.  Inspection of the spine was normal.  Upon examination, spasm on the left and bilateral pain with motion were noted.  The Veteran's gait and spinal contour were normal; and muscle spasm was not severe enough to be responsible for abnormal gait or abnormal spinal contour.  Motor, sensory, and reflex examinations were normal.  The VA examiner indicated that range of motion testing shows flexion from 0 to 80 degrees, extension from 0 to 30 degrees, left lateral rotation and flexion from 0 to 30 degrees and right lateral rotation and flexion from 0 to 30 degrees.  The combined range of motion was 230 degrees.  There was no additional range of motion limitations after repetitive testing; however, the examiner did note objective evidence of pain on motion and following repetitive motion testing.  Lasegue's sign was positive on the left side.  The VA examiner diagnosed left lumbar paraspinal muscle spasm.

As such, the Veteran's low back disability meets the criteria for a 10 percent rating due to muscle spasms that are not severe enough to be responsible for abnormal gait or abnormal spinal contour; however, there are no range of motion limitations to warrant a higher evaluation.  38 C.F.R. § 4.71(a).


Residuals of a Fractured Toe:

In considering residuals of the Veteran's fractured toe for pension purposes, the Board finds that the toe disability is noncompensable.  38 C.F.R. § 4.71(a), Diagnostic Code 5284.

Under the General Rating Formula for the Foot and Leg, moderately severe foot injuries, other, warrant a 20 percent rating; and moderate foot injuries, other, warrant a 10 percent rating.  Id.

VA joint examination report for April 2009 indicates a history of trauma to the left great toe in October 2008 when the Veteran dropped a piece of granite at his landscaping job.  See VA podiatry treatment reports, November and December 2008.  X-ray of the left foot in October 2008 shows fracture through the distal tip of the distal phalanx of the left great toe with 4 mm foreign body seen in the soft tissues along the fifth metatarsal bone.  A VA general medical examination report for April 2009 indicates the Veteran experienced painful motion, tenderness, and bilateral mild hallux valgus of the great toes.

The Veteran's claim regarding his toe relates to the injury he sustained while landscaping, not his hallux valgus.  Nonetheless, symptoms of the left toe do not meet the minimum schedular criteria for a compensable evaluation under the diagnostic code for other foot injuries or hallux valgus.  38 C.F.R. § 4.71a, Diagnostic Codes 5280, 5284.  In this case, the Veteran stated that he had to stop doing landscaping when he smashed his toe; however, in his more recent statements he asserted that it was his left ankle pain and back pain that prevented him from working as a landscaper, not residuals of his toe injury.  Therefore, the Board finds that residuals of the fractured toe are minor, and a compensable rating is not warranted.  In considering the Veteran's hallux valgus, the Board notes that a 10 percent rating is warranted for hallux valgus, unilateral, operated with resection of metatarsal head; or hallux valgus, unilateral, severe, if equivalent to amputation of great toe.  38 C.F.R. § 4.71a, Diagnostic Code 5280.  The Veteran has not had surgery for hallux valgus, and VA examination in April 2009 showed his hallux valgus was mild, not severe.  As such, the Veteran's hallux valgus also does not warrant a compensable rating.

The Board finds that for pension purposes, the Veteran's disabilities are PTSD/bipolar disorder II, rated as 70 percent disabling; lumbar paraspinal muscle spasm, rated as 10 percent disabling; and residuals of a fractured toe, rated as noncompensable.  The Veteran is also service-connected for residuals of left ankle sprain, rated as 10 percent disabling.  Thus, the record establishes the Veteran meets the scheduler criteria for a permanent and total disability evaluation.  38 C.F.R. §§ 4.16, 4.17.

The remaining permanent and total disability criteria require the Board to assess the impact of the Veteran's non-service-connected disabilities on his ability to secure and maintain substantially gainful employment.

While regulations do not provide a definition of "substantially gainful employment," the VA Adjudication Procedure Manual defines the term as that "at which non-disabled individuals earn their livelihood with earning comparable to the particular occupation in the community where the Veteran resides."  M21-1 MR, Part IV, Subpart ii, Chapter 2 (December 16, 2011).  Also, in Faust v. West, 13 Vet. App. 342, 356 (2000) the United States Court of Appeals for Veterans Claims (Court) defined "substantially gainful employment" as an occupation that provides annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the veteran actually works and without regard to the veteran's earned annual income prior to his having been awarded a 100 % rating based on unemployability.

Marginal employment shall not be considered substantially gainful employment.  For purposes of this section, marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16.

The Veteran contends that his PTSD/bipolar II disorder, left ankle disability, fractured toe, and low back disability "affect [his] ability to maintain gainful employment."  See VA Form 21-526, received October 2008; see also VA Form 9, received May 2010.  The Veteran reported that he was "well within the poverty range as [he] had no income at all this year."  See Notice of Disagreement, received November 2009.  The Veteran further contends that "only once in 12 years had [he] been able to find a job suitable for [his] condition, and that he worked for his father at that time.  Id.  The Veteran also reported that he had held temporary jobs mowing grass, recycling, cleaning out abandoned or foreclosed homes, bartending, and working construction.  Id.

After review of the lay and medical evidence, the Board finds that the Veteran is not unable to secure and maintain substantially gainful employment due to his non-service-connected disabilities.

In his application for pension benefits, the Veteran stated that he was last employed by CDS Aluminum as a salesman from August 2004 to September 2007, during which time he missed 10 days due to disability.  See VA Form 21-526, received October 2008.  The Board finds this Veteran's statement that he was absent from work no more than 10 days over the course of 3 years of employment, probative in determining whether his non-service-connected disabilities prevent him from obtaining and sustaining substantially gainful employment.

An October 2008 VA social work outpatient clinic note indicates the Veteran attended college after separation from service, worked as a salesman for a pool cage company that went out of business, and then worked for a landscaper until he injured his foot several months ago.  The Veteran stated that he held a part-time job cleaning out abandoned or foreclosed homes prior to October 2008, when he went to a VA Medical Center (VAMC) for treatment.  He also stated that he lost this part-time job cleaning out houses because after he went to the VAMC in October 2008 his left ankle was put in a full cast for several weeks, and he could not work.  See Notice of Disagreement, received November 2009.  While November 2008 VA podiatry records indicate the Veteran presented himself at the VA for a left below-knee cast, there is no indication he was put in a cast.  Rather a May 2009 VA treatment record noted that the Veteran needed VA compensation and pension funding to get a cast for a prolonged period.

In an April 2009 VA general medical examination the Veteran reported that he lost his job and was going to work with a friend in landscaping; then he hurt his toe and had not been able to work.  In a May 2009 VA psychiatric examination, the Veteran stated that he was laid off and the economy was bad, but he was looking for work.  He also reported that he completed six years of college, studying criminal justice and later computer science, without earning a degree.

During a June 2009 VA mental health follow up, the Veteran stated that he had been working during the day doing landscaping and was tired, but able to function well enough to do his work.  The Veteran reported pain in his back at a July 2009 outpatient clinic visit, and noted that he was doing landscaping work and in the sun a lot.

In April 2010 VA joint and spine examinations the Veteran stated that he was unemployed due to a "poor economy" and that he could not do landscaping work due to back and left ankle pain.  VA treatment records for April 2010 indicate the Veteran was contemplating returning to college and doing yard work.  A few months later, in an August 2010 VA mental health visit, the Veteran reported having obtained full-time employment as a security guard and was looking into completing his college degree.

The Board finds that the weight of the evidence, lay and medical, indicates the Veteran is not unable to secure and maintain substantially gainful employment due to his non-service-connected disabilities.  While the Veteran asserted in his claim and notice of disagreement that he could not work due to his PTSD, left ankle disability, fractured toe, and low back disability; and that he had only been able to find one job in 12 years, working for his father, "making 34k," that was suitable for his "condition;" the Board finds that the Veteran's statements during VA treatment visits and VA examinations do not support the claim.  The Board finds it probative that the Veteran reported on his October 2008 claim that he last worked for CDS Aluminum; however, during his initial VA social work consult, he stated that the pool cage company he worked for went out of business, and repeated in 2009 VA medical examinations that he had been laid off and was unemployed due to a poor economy.  At the time of his claim for pension benefits, the Veteran indicated he was applying for unemployment benefits and indicated that he worked a variety of temporary jobs, which lends credibility to his statements regarding the economy being poor.  In April 2009 the Veteran reported he was unable to do landscaping work after smashing his left toe; however, a few months following he was functioning well enough to return to work.  A year later, the Veteran again asserted he could not do landscaping work due to back and ankle pain; nonetheless, in August 2010, he reported securing full-time employment as a security guard.  In an August 2010 VA mental health follow up visit, the Veteran reported his mood was euthymic since he obtained full-time employment; he slept better; planned to look into completing college; was taking his medication consistently; experienced no periods of anger; and denied any physical complaints, which the Board finds probative in determining the Veteran's unemployability.  In November 2010, the Veteran reported that he was still working as a security guard, but having trouble paying his bills.

The Board also notes that the Veteran has been service connected for a left ankle disability, and therefore, the affect of his left ankle disability on his employability cannot be considered with regard to a claim for non-service-connected pension.

The Board also acknowledges the Veteran reported in his notice of disagreement that due to his "condition" he was only able to secure suitable employment working for his father.  While the Veteran is competent to report his work history, the Board finds this statement unsupported by the record and not credible.  The Veteran claimed four disabilities as contributing to his inability to obtain and secure substantially gainful employment; however, he did not provide any specificity regarding the "condition" that made him reliant on his father for employment.  In addition, during his initial October 2008 VA social work consult and following 2009 and 2010 VA examinations, the Veteran never reported depending on his father for employment.  Furthermore, the record indicates that the Veteran earned approximately what he reported he earned working for CDS Aluminum, as he stated he earned working for his father.  The record also indicates that at the time he filed his claim the Veteran had more recently worked for a pool cage company that went out of business, which supports his repeated statement that he was laid off due to a poor economy.  Therefore, the Board finds the Veteran's statements regarding his employment history, as they may relate to sheltered employment, not probative.

For these reasons, the Board finds that the preponderance of the probative evidence, lay and medical, is against the Veteran's claim for a permanent and total disability rating for non-service-connected pension.  As such, the benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to non-service-connected pension benefits is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


